SUBSCRIPTION AGREEMENT
FOR
SERIES F CONVERTIBLE PREFERRED STOCK AND WARRANTS
 
i2 Telecom International, Inc.
5070 Old Ellis Pointe, Suite 110
Roswell, Georgia  30076
 
Ladies and Gentlemen:
 
The undersigned subscriber (“Subscriber”) hereby tenders this Subscription
Agreement (this “Agreement” or (“Subscription Agreement”) in accordance with and
subject to the terms and conditions set forth herein:
 
1.           Subscription.
 
1.1           Subscriber hereby subscribes for and agrees to purchase from i2
Telecom International, Inc., a Washington corporation (the “Company”), ______
shares (the “Shares”) of Series F Convertible Preferred Stock, no par value per
share (the “Series F Preferred Stock”), of the Company, at a purchase price of
$1,000 per Share.  For each Share purchased by Subscriber, the Company will
issue to Subscriber, for no additional consideration, a warrant to purchase
___________ shares (which shares have been adjusted to reflect the 1:10 reverse
stock split effectuated by the Company) of common stock, no par value, of the
Company (the “Common Stock”), which Warrant will be in substantially the form of
Exhibit A attached hereto (the “Warrants”).  The rights and preferences of the
Series F Preferred Stock are set forth in the Amended Certificate of
Designations of Rights and Preferences of Preferred Stock Series F of the
Company, a copy of which is attached hereto as Exhibit B (the “Articles of
Incorporation”).
 
1.2           This Agreement is part of an offering of up to $8,000,000 of
Series F Preferred Stock and Warrants being conducted by the Company (the
“Offering”).  In addition, the Company may engage one or more placement agents
to assist the Company in selling the Series F Preferred Stock and Warrants in
the Offering, in which event, the Company may compensate any such placement
agents in cash (not to exceed seven percent (7%)) of the dollar amount placed by
such placement agent in the Offering and warrants to purchase up to seven
percent (7%) of the Series F Preferred Stock and Warrants placed by such
placement agent in the Offering.
 
1.3           Subscriber understands that it will not earn interest on any funds
held by the Company prior to the date of closing of the Offering.  The initial
closing of the Offering (the “Initial Closing”) was on April 27, 2009 (the
“Initial Closing Date”).  The Company may hold additional interim closings after
the Initial Closing provided that the terms of the Offering are the same for
each closing.  Any such interim closings are each hereinafter referred to as an
“Additional Closing” and shall occur on one or more dates each hereinafter
referred to as an “Additional Closing Date.”  The Initial Closing Date and the
Additional Closing Dates are each hereinafter sometimes referred to as a
“Closing Date.”  The last Closing is sometimes referred to herein as the “Final
Closing.”  The Company held an Additional Closing on June 5, 2009.  Upon receipt
by the Company of the requisite payment for all shares of Series F Preferred
Stock to be purchased by the subscribers whose subscriptions are accepted at the
Initial Closing or any Additional Closing, as applicable, and subject to the
satisfaction of certain conditions, the Series F Preferred Stock and Warrants so
purchased will be issued in the name of each such subscriber, and the name of
such subscriber will be registered on the stock transfer books of the Company as
the record owner of such shares of Series F Preferred Stock and Warrants.  The
Company will promptly thereafter issue to each subscriber participating in such
closing a stock certificate for the shares of Series F Preferred Stock so
purchased as well as a Warrant for the corresponding number of Warrants
allocable to such holder.
 
1.4           Subscriber hereby agrees to be bound hereby upon (i) execution and
delivery to the Company of the signature page to this Agreement and (ii) written
acceptance on the Initial Closing Date or an Additional Closing Date, as the
case may be, by the Company of Subscriber’s subscription, which shall be
confirmed by faxing to the Subscriber the signature page to this Agreement that
has been executed by the Company (the “Subscription”).
 
 
1

--------------------------------------------------------------------------------

 

2.           Offering Material.
 
2.1           Subscriber represents and warrants that it is in receipt of and
that it has carefully read the following items:
 
(a)           The Company’s Form 10-K for the period ended December 31, 2008
(the “Form 10-K”); and
 
(b)           All other documents filed by the Company with the Securities and
Exchange Commission (the “Commission”) subsequent to the Company’s Form 10-K and
prior to the date of this Agreement.
 
The documents listed in this Section 2.1 shall be referred to herein as the
“Disclosure Documents.”
 
3.           Conditions to Subscriber’s Obligations.
 
3.1           The obligation of Subscriber to purchase the Shares and Warrants
contemplated by this Agreement (the “Transaction”) is subject to the
satisfaction on or prior to the Closing Date of such purchase of the following
conditions set forth in Sections 3.2 through 3.6 hereof.
 
3.2           The Company shall have executed this Agreement.
 
3.3           The Board of Directors of the Company shall have adopted
resolutions approving the Transaction.
 
3.4           Subscriber shall have received copies of all documents and
information which it may have reasonably requested in connection with the
Offering.
 
3.5           No stop order or suspension of trading shall have been imposed by
the American Stock  Exchange, the Securities and Exchange Commission (the
“SEC”), or any other governmental regulatory body with respect to public trading
in Preferred Shares of the Company.
 
3.6           The representations and warranties of the Company shall be true
and correct on and as of the Closing Date as though made on and as of such date;
and Subscriber shall have received on the Closing Date a certificate to this
effect executed by the Chief Executive Officer of the Company.
 
4.           Representations and Warranties; Covenants; Survival.
 
4.1           The Company represents and warrants to Subscriber that, at the
date of this Agreement and at the Closing of the purchase of the Shares and
Warrant by Subscriber (the “Subscriber Closing”):
 
(a)           The Company has the full power and authority to execute and
deliver this Agreement and to perform its obligations hereunder.  This Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms.  The Company need not give any notice to, make any
filings with, or obtain any authorization, consent, or approval of any
government or governmental agency in order to consummate the transactions
contemplated by this Agreement.
 
(b)           The Company and each of its subsidiaries are corporations duly
organized, validly existing and in good standing under the laws of their states
of incorporation, with all requisite corporate power and authority to carry on
the business in which they are engaged and to own the properties they own, and
the Company has all requisite power and authority to execute and deliver this
Agreement and to consummate the transactions contemplated hereby.  The Company
and each of its subsidiaries are duly qualified and licensed to do business and
are in good standing in all jurisdictions where the nature of their business
makes such qualification necessary, except where the failure to be qualified or
licensed would not have a material adverse effect on the business of the Company
and its subsidiaries, taken as a whole.
 
 
2

--------------------------------------------------------------------------------

 

(c)           Except as set forth in the Company’s filings with the SEC, there
are no legal actions or administrative proceedings or investigations instituted,
or to the best knowledge of the Company threatened, against the Company, that
could reasonably be expected to have a material adverse effect on the Company or
any subsidiary, any of the Preferred Shares, or the business of the Company and
its subsidiaries, or which concerns the transactions contemplated by this
Agreement.
 
(d)           The Company’s audited consolidated financial statements as of
December 31, 2007 and 2008, contained in the Form 10-K, including the notes
contained therein, fairly present the consolidated financial position of the
Company at the respective dates thereof and the results of its consolidated
operations for the periods purported to be covered thereby.  Such financial
statements have been prepared in conformity with generally accepted accounting
principles consistently applied with prior periods subject to any comments and
notes contained therein.  Since December 31, 2008, there has been no material
adverse change in the financial condition of the Company from the financial
condition stated in such financial statements.  As of April 21, 2009, the
Company had no shares of Preferred Stock, no par value per share (the “Preferred
Stock”), issued and outstanding.  The capitalization of the Company, including
the authorized capital stock, the number of shares issued and outstanding, the
number of shares issuable and reserved for issuance pursuant to the Company’s
stock option plans, the number of shares issuable and reserved for issuance
pursuant to securities exercisable for, or convertible into or exchangeable for
any shares of capital stock as of August 26, 2009,  is as described in Schedule
4.1(d) attached to this Agreement.
 
(e)           The Company owns the patents and patents pending and trademarks
and trademarks  pending listed in Schedule 4.1(e) attached hereto (collectively,
the “Intellectual Property”).  To the Company’s knowledge, the Company has the
sole and exclusive right to use the Intellectual Property without infringing or
violating the rights of any third parties.  No claim has been asserted by any
person to the ownership of or right to use any of the Intellectual Property or
challenging or questioning the validity or effectiveness of any of the
Intellectual Property.   None of the Intellectual Property has been cancelled,
abandoned or otherwise terminated and has been duly issued or filed, as
applicable.  The Company has no knowledge of any claim that, or inquiry as to
whether, any product, activity or operation of the Company infringes upon or
involves, or has resulted in the infringement of, any proprietary right of any
other person, corporation or other entity; and no proceedings have been
instituted, are pending or are threatened that challenge the rights of the
Company with respect thereto.
 
(f)           The Company, by appropriate and required corporate action, has, or
will have prior to the Subscriber Closing, duly authorized the execution of this
Agreement and the issuance and delivery of the Shares and Warrants to
Subscriber.  The Shares are not subject to preemptive or other rights of any
stockholders of the Company and when issued in accordance with the terms of this
Agreement and the Articles of Incorporation, the Shares will be validly issued,
fully paid and nonassessable and free and clear of all pledges, liens and
encumbrances.  Neither the issuance of the Shares or Warrants issued hereunder,
nor the shares of Common Stock, underlying the Shares and the Warrants (the
“Underlying Shares”), will trigger any outstanding antidilution rights.
 
(g)           Performance of this Agreement and compliance with the provisions
hereof will not violate any provision of any applicable law or of the Articles
of Incorporation or Bylaws of the Company, or of any of its subsidiaries, and,
will not conflict with or result in any breach of any of the terms, conditions
or provisions of, or constitute a default under, or result in the creation or
imposition of any lien, charge or encumbrance upon, any of the properties or
assets of the Company, or of any of its subsidiaries, pursuant to the terms of
any indenture, mortgage, deed of trust or other agreement or instrument binding
upon the Company, or any of its subsidiaries, other than such breaches, defaults
or liens which would not have a material adverse effect on the Company and its
subsidiaries taken as a whole.  The Company is not in default under any
provision of its Articles of Incorporation or Bylaws or other organizational
documents or under any provision of any agreement or other instrument to which
it is a party or by which it is bound or of any law, governmental order, rule or
regulation so as to affect adversely in any material manner its business or
assets or its condition, financial or otherwise.
 
(h)           The Disclosure Documents, taken together, do not contain any
untrue statement of a material fact or omit to state a material fact required to
be stated therein to make the statements contained therein not misleading.
 
(i)           The Company has provided Subscriber with all material public
information in connection with the business of the Company and the transactions
contemplated by this Agreement, and no representation or warranty made, nor any
document, statement, or financial statement prepared or furnished by the Company
in connection herewith contains any untrue statement of material fact, or omits
to state a material fact necessary to make the statements or facts contained
herein or therein not misleading.
 
 
3

--------------------------------------------------------------------------------

 

(j)           This Agreement, including the Exhibits attached hereto, has been
duly executed and delivered by the Company and constitutes a valid and binding
obligation of the Company, enforceable against the Company in accordance with
its terms.
 
(k)           No registration, authorization, approval, qualification or consent
of any court or governmental authority or agency is necessary in connection with
the execution and delivery of this Agreement or the offering, issuance or sale
of the Shares and Warrants under this Agreement.
 
(l)           The Company has timely filed with the SEC all documents required
to be filed by the Company under the Securities Exchange Act of 1934, as amended
(the “Exchange Act”) (collectively, the “SEC Filings”).  On their respective
dates of filing, the SEC Filings complied in all material respects with the
requirements of the Exchange Act and the rules and regulations of the SEC.
 
(m)           The Company is not now, and after the sale of the Shares and
Warrants under this Agreement and under all other agreements and the application
of the net proceeds from the sale of the Preferred Shares will not be, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.
 
(n)           The Company has filed all material tax returns required to be
filed, which returns are true and correct in all material respects, and the
Company is not in default in the payment of any taxes, including penalties and
interest, assessments, fees and other charges, shown thereon due or otherwise
assessed, other than those being contested in good faith and for which adequate
reserves have been provided or those currently payable without interest which
were payable pursuant to said returns or any assessments with respect thereto.
 
(o)           The Company has not taken any action outside the ordinary course
of business designed to or that might reasonably be expected to cause or result
in stabilization or manipulation of the price of the Common Stock to facilitate
the sale or resale of the Underlying Stock in any manner in contravention of
applicable securities laws.
 
(p)           Subject to the accuracy of the Subscriber’s representations and
warranties in Section 9 below, the offer, sale, and issuance of the Shares and
Warrants in conformity with the terms of this Agreement constitute transactions
exempt from the registration requirements of Section 5 of the Securities Act of
1933, as amended (the “Securities Act”) and from the registration or
qualification requirements of the laws of any applicable state or United States
jurisdiction.
 
(q)           Neither the Company, nor any of its affiliates, nor any person
acting on its or their behalf, has directly or indirectly made any offers or
sales in any security or solicited any offers to buy any security under
circumstances that would require registration under the Securities Act of the
issuance of the Shares and Warrants to the Subscriber.  The issuance of the
Series F Preferred Stock and Warrants under the offering will not be integrated
with any other issuance of the Company’s securities (past, current or future)
for purposes of the Securities Act or any applicable rules of the American Stock
Exchange.  The Company will not make any offers or sales of any security (other
than the Series F Preferred Stock and Warrants in the Offering) that would cause
the offering of the Shares and Warrants to be integrated with any other offering
of securities by the Company for purposes of any registration requirement under
the Securities Act.
 
(r)           The Company is in material compliance with all applicable
securities (or “Blue Sky”) laws of the states of the United States in connection
with the issuance and sale of the Shares and Warrants to Subscriber and the
issuance of the other shares of Series F Preferred Stock and Warrants to other
subscribers in the Offering.
 
5.           Transfer Rights.
 
5.1           Subscriber acknowledges that it is acquiring the Shares and
Warrants for its own account and for the purpose of investment and not with a
view to any distribution or resale thereof within the meaning of the Securities
Act and any applicable state or other securities laws (“State
Acts”).  Subscriber further agrees that it will not sell, assign, transfer or
otherwise dispose of any of the Shares, Warrants or Underlying Shares
(collectively, the “Securities”) in violation of the Securities Act or State
Acts and acknowledges that, in taking unregistered securities, it must continue
to bear economic risk in regard to its investment for an indefinite period of
time because of the fact that none of the Securities have been registered under
the Securities Act or State Acts and further realizes that the Securities cannot
be sold unless subsequently registered under the Securities Act and State Acts
or an exemption from such registration is available. Subscriber further
recognizes that the Company is not assuming any obligation to register the
Securities. Subscriber also acknowledges that appropriate legends reflecting the
status of the Securities under the Securities Act and State Acts may be placed
on the face of the certificates for the Securities at the time of their transfer
and delivery to the holder thereof.  This Agreement is made with Subscriber in
reliance upon Subscriber’s above representations.
 
 
4

--------------------------------------------------------------------------------

 

5.2           The Securities may not be transferred except in a transaction
which is in compliance with the Securities Act and State Acts. It shall be a
condition to any transfer of the Securities that the Company shall be furnished
with an opinion of counsel, which counsel and opinion shall be reasonably
satisfactory to the Company, to the effect that the proposed transfer would be
in compliance with the Securities Act and State Acts.  Notwithstanding the
foregoing, furnishing such opinion of counsel shall not be a condition to any
transfer of the Securities to an affiliate of Subscriber, including for this
purpose if Subscriber is an investment company, any fund or account advised by
Subscriber’s investment adviser or any affiliate thereof.
 
6.           Registration Rights.
 
6.1           See Exhibit C attached hereto.
 
7.           Pre-emptive Rights.
 
7.1           The Company will not issue or sell any New Securities (as defined
below) in a Financing Transaction (as defined below) without first offering to
Subscriber, by delivery of written notice, the right to buy Subscriber’s Pro
Rata Part (as defined below)  of such New Securities at the price and upon the
conditions at which the Company proposes to issue and sell such New
Securities.  Subscriber shall have the right, for a period of five (5) days
after receipt of such written notice, to notify the Company in writing of
Subscriber’s intention to so purchase such offered New Securities and the
Company shall then sell to such Subscriber the amount of such Offered Securities
specified by Subscriber (which amount shall not be greater than Subscriber’s
Pro Rata Part (as such is determined in the preceding sentence)).
 
7.2           After giving the notice and opportunity for the Stockholders to
participate as required under subsection (a) above, the Company shall have one
hundred eighty (180) days thereafter to issue and sell the New Securities not
elected nor eligible to be purchased by Subscriber at the price and upon the
terms no more favorable to the purchasers of such New Securities than specified
in the Company’s notice under subsection (a) above.  In the event the Company
has not sold such New Securities within said one hundred eighty (180) day
period, the Company shall not hereafter issue or sell any New Securities without
first offering such securities in the manner provided above.
 
7.3           The following terms shall have the following meanings:
 
(a)           “Financing Transaction” shall mean the raising of equity or debt
in a private transaction for the sole purpose of financing the Company, but
excluding: (i) any debt financing by a bank or financial institution; and (ii)
securities offered by the Company to the public in a transaction or transactions
required to be registered under the Securities Act
 
(b)           “New Securities” shall mean any shares of capital stock of the
Company (“Capital Stock”) whether now or hereafter authorized, and all rights,
options or warrants to purchase shares of Capital Stock, and securities or
indebtedness of any type whatsoever that are, or may become, convertible into or
exchangeable for Capital Stock and any units consisting of securities or
indebtedness and Capital Stock or rights, options or warrants therefore.
 
(c)           “Pro Rata Part” shall mean, in any particular instance, the
proportion which the number of shares of Common Stock owned by Subscriber
(assuming for this purpose that all securities exercisable, exchangeable or
convertible for shares of Common Stock (“Common Stock Equivalents”) owned by
such Stockholder have been fully exercised, exchanged, or converted) bears to
the aggregate number of shares of Common Stock owned by all security holders of
the Company (assuming for this purpose that all Common Stock Equivalents have
been fully exercised, exchanged or converted).
 
 
5

--------------------------------------------------------------------------------

 

8.           Closing.
 
8.1           The closing of the sale of the Shares and Warrants to Subscriber
shall take place at the offices of the Company at such time as the Company shall
specify, but no later than ten days after the date that this Agreement is
tendered to the Company by Subscriber.  Subscriber may terminate this Agreement
by giving written notice to the Company if such closing has not occurred within
such timeframe.
 
9.           Subscriber Representations. Subscriber hereby represents, warrants
and acknowledges and agrees with the Company and Placement Agent as follows:
 
9.1           Subscriber has been furnished with and has carefully read the
Disclosure Documents and is familiar with the terms of the Offering.  With
respect to individual or partnership tax and other economic considerations
involved in this investment, Subscriber is not relying on the Company or any
agent or representative of the Company.  Subscriber has carefully considered and
has, to the extent Subscriber believes such discussion necessary, discussed with
Subscriber’s legal, tax, accounting and financial advisers the suitability of an
investment in the Shares and Warrants for Subscriber’s particular tax and
financial situation.
 
9.2           Subscriber has had an opportunity to inspect relevant documents
relating to the organization and operations of the Company.  Subscriber
acknowledges that all documents, records and books pertaining to this investment
which Subscriber has requested have been made available for inspection by
Subscriber and Subscriber’s attorney, accountant or other adviser(s).
 
9.3           Subscriber and/or Subscriber’s advisor(s) has/have had a
reasonable opportunity to ask questions of and receive answers and to request
additional relevant information from a person or persons acting on behalf of the
Company concerning the Offering.
 
9.4           Subscriber is not subscribing for the Shares and Warrants as a
result of or subsequent to any advertisement, article, notice or other
communication published in any newspaper, magazine or similar media or broadcast
over television or radio or presented at any seminar.
 
9.5           Subscriber is an “accredited investor,” within the meaning of Rule
501(a) of Regulation D under the Securities Act (“Regulation D”).  Subscriber,
by reason of Subscriber’s business or financial experience or the business or
financial experience of Subscriber’s professional advisers who are unaffiliated
with and who are not compensated by the Company or any affiliate thereof,
directly or indirectly, can be reasonably assumed to have the capacity to
protect Subscriber’s own interests in connection with the
transaction.  Subscriber further acknowledges that he has read the written
materials provided by the Company.
 
9.6           Subscriber has adequate means of providing for Subscriber’s
current financial needs and contingencies, is able to bear the substantial
economic risks of an investment in the Shares and Warrants for an indefinite
period of time, has no need for liquidity in such investment and, at the present
time, could afford a complete loss of such investment.
 
9.7           Subscriber has such knowledge and experience in financial, tax and
business matters so as to enable Subscriber to use the information made
available to Subscriber in connection with the Offering to evaluate the merits
and risks of an investment in the Shares and Warrants and to make an informed
investment decision with respect thereto.
 
9.8           Subscriber acknowledges that the Securities have not been
registered under the Securities Act or under any State Act.  Subscriber
understands further that in absence of an effective registration statement, the
Securities can only be sold pursuant to some exemption from registration.
 
9.9           Subscriber recognizes that investment in the Shares and Warrants
involves substantial risks.  Subscriber acknowledges that he has reviewed the
risk factors identified within the Disclosure Documents.  Subscriber further
recognizes that no Federal or state agencies have passed upon this offering of
the Preferred Shares or made any finding or determination as to the fairness of
this investment.
 
 
6

--------------------------------------------------------------------------------

 

9.10         Subscriber acknowledges that each certificate representing the
Securities shall contain a legend substantially in the following form:
 
THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE
“SECURITIES ACT”) OR UNDER APPLICABLE STATE SECURITIES LAWS AND MAY NOT BE SOLD,
TRANSFERRED OR OTHERWISE DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT
AND ANY APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AVAILABLE EXEMPTIONS
FROM SUCH REGISTRATION, PROVIDED THAT THE SELLER DELIVERS TO THE COMPANY AN
OPINION OF COUNSEL (WHICH OPINION AND COUNSEL ARE REASONABLY SATISFACTORY TO THE
COMPANY) CONFIRMING THE AVAILABILITY OF SUCH EXEMPTION.  INVESTORS SHOULD BE
AWARE THAT THEY MAY BE REQUIRED TO BEAR THE FINANCIAL RISKS OF THIS INVESTMENT
FOR AN INDEFINITE PERIOD OF TIME.
 
9.11         If this Agreement is executed and delivered on behalf of a
partnership, corporation, trust or estate: (i) such partnership, corporation,
trust or estate has the full legal right and power and all authority and
approval required (a) to execute and deliver, or authorize execution and
delivery of, this Agreement and all other instruments executed and delivered by
or on behalf of such partnership, corporation, trust or estate in connection
with the purchase of the Shares and Warrants, (b) to delegate authority pursuant
to a power of attorney and (c) to purchase and hold such Shares and Warrants;
(ii) the signature of the party signing on behalf of such partnership,
corporation, trust or estate is binding upon such partnership, corporation,
trust or estate; and (iii) such partnership, corporation or trust has not been
formed for the specific purpose of acquiring the Shares and Warrants, unless
each beneficial owner of such entity is qualified as an “accredited investor”
within the meaning of Regulation D and has submitted information substantiating
such individual qualification.
 
9.12         If Subscriber is a retirement plan or is investing on behalf of a
retirement plan, Subscriber acknowledges that investment in the Shares and
Warrants poses risks in addition to those associated with other investments,
including the inability to use losses generated by an investment in the Shares
and Warrants to offset taxable income.
 
10.           Understandings.
 
Subscriber understands, acknowledges and agrees with the Company as follows:
 
10.1         The parties hereby acknowledge and agree that, except as otherwise
noted herein, upon acceptance from the Company, and in the case of Subscriber,
upon notice of acceptance from the Company pursuant to Section 1.4, the
Subscription hereunder is irrevocable by the parties, that, except as required
by law the parties are not entitled to cancel, terminate or revoke this
Agreement or any agreements of the parties hereunder and that this Subscription
Agreement and such other agreements shall survive the death or disability of the
parties and shall be binding upon and inure to the benefit of the parties hereto
and their respective heirs, executors, administrators, successors, legal
representatives and permitted assigns.  If Subscriber is more than one person,
the obligations of Subscriber hereunder shall be joint and several and the
agreements, representations, warranties and acknowledgments herein contained
shall be deemed to be made by and be binding upon each such person and his or
her heirs, executors, administrators, successors, legal representatives and
permitted assigns.
 
10.2         No federal or state agency has made any findings or determination
as to the fairness of the terms of this Offering for investment nor any
recommendations or endorsement of the Shares and Warrants.
 
10.3         The Offering is intended to be exempt from registration under the
Securities Act by virtue of Section 4(2) of the Securities Act and the
provisions of Rule 506 of Regulation D thereunder, which is in part dependent
upon the truth, completeness and accuracy of the statements made by Subscriber
herein.
 
 
7

--------------------------------------------------------------------------------

 

10.4         It is understood that in order not to jeopardize the Offering’s
exempt status under Section 4(2) of the Securities Act and Regulation D, any
transferee may, at a minimum, be required to fulfill the investor suitability
requirements thereunder.
 
10.5         No person or entity acting on behalf, or under the authority, of
Subscriber is or will be entitled to any broker’s, finder’s or similar fee or
commission in connection with this Subscription.
 
10.6         Subscriber acknowledges that the information furnished in this
Agreement by the Company or its advisers in connection with the Offering, is
confidential and nonpublic and agrees that all such written information which is
material and not yet publicly disseminated by the Company shall be kept in
confidence by Subscriber and neither used by Subscriber for Subscriber’s
personal benefit (other than in connection with this Subscription), nor
disclosed to any third party, except Subscriber’s legal and other advisers who
shall be advised of the confidential nature of such information, for any reason;
provided, however, that this obligation shall not apply to any such information
that (i) is part of the public knowledge or literature and readily accessible at
the date hereof, (ii) becomes a part of the public knowledge or literature and
readily accessible by publication (except as a result of a breach of this
provision) or (iii) is received from third parties (except third parties who
disclose such information in violation of any confidentiality agreements or
obligations, including, without limitation, any subscription agreement entered
into with the Company).  The representations, warranties and agreements of
Subscriber and the Company contained herein and in any other writing delivered
in connection with the Offering shall be true and correct in all material
respects on and as of the Closing Date of such Subscription as if made on and as
of the date the Company executes this Agreement and shall survive the execution
and delivery of this Agreement and the purchase of the Shares and Warrants.
 
10.7         IN MAKING AN INVESTMENT DECISION, SUBSCRIBER MUST RELY ON ITS OWN
EXAMINATION OF THE COMPANY AND THE TERMS OF THE OFFERING, INCLUDING THE MERITS
AND RISKS INVOLVED.  THE SHARES AND WARRANTS HAVE NOT BEEN RECOMMENDED BY ANY
FEDERAL OR STATE SECURITIES COMMISSION OR REGULATORY AUTHORITY. ANY
REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE.
 
10.8         Subscriber agrees that, as long as Subscriber owns any of the
Shares of Warrants, Subscriber will not hold a net-short position in the Common
Stock.
 
11.           Miscellaneous.
 
11.1         Except as set forth elsewhere herein, any notice or demand to be
given or served in connection herewith shall be deemed to be sufficiently given
or served for all purposes by being sent as registered or certified mail, return
receipt requested, postage prepaid, in the case of the Company, addressed to it
at the address set forth below:
 
i2 Telecom International, Inc.
5070 Old Ellis Pointe, Suite 110
Roswell, Georgia  30076
Facsimile: (770) 663-8282
Attention: Chief Executive Officer
 

; and in the case of Subscriber to the address for correspondence set forth on
the Signature Page to this Agreement.
 
11.2         This Agreement shall be enforced, governed and construed in all
respects in accordance with the laws of the State of Washington, and shall be
binding upon and inure to the benefit of the parties hereto and their respective
successors and assigns.  If any provision of this Agreement is invalid or
unenforceable under any applicable statute or rule of law, then such provision
shall be deemed inoperative to the extent that it may conflict therewith and
shall be deemed to be modified to conform with such statute or rule of law.  Any
provision hereof that may prove invalid or unenforceable under any law shall not
affect the validity or enforceability of any other provision hereof.
 
11.3         In any action, proceeding or counterclaim brought to enforce any of
the provisions of this Agreement or to recover damages, costs and expenses in
connection with any breach of the Agreement, the prevailing party shall be
entitled to be reimbursed by the opposing party for all of the prevailing
party’s reasonable outside attorneys’ fees, costs and other out-of-pocket
expenses incurred in connection with such action, proceeding or counterclaim.
 
 
8

--------------------------------------------------------------------------------

 

11.4         This Agreement (including the Exhibits and Schedules attached
hereto) constitutes the entire agreement among the parties hereto with respect
to the subject matter hereof.  There are no restrictions, promises, warranties
or undertakings, other than those set forth herein. The Company acknowledges
that all material facts upon which it has relied in forming its decision to
enter into this Agreement are expressly set forth herein and further
acknowledges that the Subscriber has not made any representations, express or
implied, which are not set expressly set forth herein.  This Agreement
supercedes all prior agreements and understandings among the parties hereto with
respect to the subject matter hereof.
 
11.5         The Company shall indemnify, defend and hold harmless Subscriber
and each of its agents, partners, members, officers, directors, representatives,
or affiliates (collectively, the “Subscriber Indemnities”) against any and all
losses, liabilities, claims and expenses, including reasonable attorneys’ fees
(“Losses”), sustained by Subscriber Indemnities resulting from, arising out of,
or connected with any material inaccuracy in, breach of, or nonfulfillment of
any representation, warranty, covenant or agreement made by or other obligation
of the Company contained in this Agreement (including the Exhibits and Schedules
attached hereto) or in any document delivered in connection herewith.
 
11.6         The Company shall not issue any public statement or press release,
or otherwise disclose in any manner the identity of the Subscriber or that
Subscriber has purchased the Preferred Shares, without the prior written consent
of the Subscriber, except as may be required by applicable law.
 
12.           Signature.  The signature page of this Agreement is contained as
part of the applicable Subscription Package, entitled “Signature Page.”
 
 
9

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT GENERAL INSTRUCTIONS
 
General Instructions
 
These Subscription Documents contain all documents necessary to subscribe for
the Shares and Warrants in the Offering.
 
You may subscribe for Shares and Warrants in the Offering by completing the
Subscription Agreement in the following manner:
 
1.           On line (a) of the signature page state the number of Shares you
wish to purchase.
 
2.           On line (b) of the signature page state the total cost of the
Shares you wish to purchase.  To obtain the cost, multiply the number of Shares
you desire to purchase by $1,000.
 
3.           Sign and state your address, telephone number and social security
or other taxpayer identification number on the lines provided on the signature
page to the Subscription Agreement and deliver the completed Subscription
Agreement with payment of the entire purchase price of the Shares subscribed for
as set forth below.  Payment should be made in United States Dollars by wire
transfer to:
 
University Bank,
Ann Arbor, Michigan
ABA # 072413722
Acct # 2687135
Acct Name: i2 Telecom International, Inc.
Attn: Dennis Agresta
Telephone: (734) 741-5858
 

The completed and signed Subscription Agreement should be sent to:
 
i2 Telecom International, Inc.
5070 Old Ellis Pointe, Suite 110
Roswell, Georgia  30076
Facsimile: (770) 663-8282
Attention: Chief Executive Officer

 
Acceptance of Delivery
 
All questions as to the validity, form, eligibility (including time of receipt)
and acceptance of the completed Subscription Agreement will be reasonably
determined by the Company.  The Company reserves the absolute right to reject
any completed Subscription Agreement, in its sole and absolute discretion.  The
Company also reserves the right to waive any irregularities in, or conditions
of, the submission of completed Subscription Agreements.  The Company shall be
under no duty to give any notification of irregularities in connection with any
attempted subscription for shares of Series F Preferred Stock or Warrants or
incur any liability for failure to give such notification.  Until such
irregularities have been cured or waived, no subscription for shares of Series F
Preferred Stock or Warrants shall be deemed to have been made.  Any Subscription
Agreement that is not properly completed and as to which defects have not been
cured or waived will be returned by the Company to the subscriber as soon as
practicable.
 
 
10

--------------------------------------------------------------------------------

 

SUBSCRIPTION AGREEMENT SIGNATURE PAGE
 
The undersigned investor hereby certifies that he or she (i) has received and
relied solely upon information provided by the Company, (ii) agrees to all the
terms and conditions of this Subscription Agreement, (iii) meets the suitability
standards set forth in this Subscription Agreement and (iv) is a resident of the
state or foreign jurisdiction indicated below.
 
The undersigned subscribes for___________ shares of Series F Preferred Stock.
The total cost of the shares of Series F Preferred Stock subscribed for, at
$1,000 per Share, is $______________.
 
 
 
If other than Individual check one and indicate capacity of
Name of Subscriber (Print)
  signatory under the signature:          
¨  Trust
   
¨  Estate
Name of Joint Subscriber (if any) (Print)
 
¨  Uniform Gifts to Minors Act of State of __________
   
¨  Attorney-in-fact
   
¨  Corporation
   
¨  Other ______________________________________
Signature of Subscriber
             
If Joint Ownership, check one:
Signature of Joint Subscriber (if any)
       
¨  Joint Tenants with Right of Survivorship
   
¨  Tenants in Preferred
Capacity of Signatory (if applicable)
 
¨  Tenants by Entirety
   
¨  Community Property
         
Backup Withholding Statement:
Social Security or Taxpayer Identification Number
 
Please check this box only if the investor is subject to:
         
¨  backup withholding.
     
Residence Address
 
Foreign Person:
   
Please check this box only if the investor is a:
             
City
 
State
 
Zip Code
 
¨ nonresident alien, foreign corporation, foreign partnership, foreign trust or
foreign estate.
     
Telephone _________________________
   
Telecopy No. ________________________
   

 
The investor agrees to the terms of this Subscription Agreement and, as required
by the Regulations pursuant to the Internal Revenue Code, certifies under
penalty of perjury that (1) the Social Security Number or Taxpayer
Identification Number and address provided above is correct, (2) the investor is
not subject to backup withholding (unless the Backup Withholding Statement box
is checked) either because he has not been notified that he is subject to backup
withholding as a result of a failure to report all interest or dividends or
because the Internal Revenue Service has notified him that he is no longer
subject to backup withholding and (3) the investor (unless the Foreign Person
box above is checked) is not a nonresident alien, foreign partnership, foreign
trust or foreign estate.
 
THE SUBSCRIPTION FOR ________ SHARES OF SERIES F PREFERRED STOCK OF i2 TELECOM
INTERNATIONAL, INC. BY THE ABOVE NAMED SUBSCRIBER(S) IS ACCEPTED AS OF
____________________, 2009.
 

 
i2 TELECOM INTERNATIONAL, INC.
     
By:
   
Andrew L. Berman, Chief Executive Officer

 
 
11

--------------------------------------------------------------------------------

 
 
EXHIBIT A
 
Form of Warrant
 
[See attached document]
 
 
A-1

--------------------------------------------------------------------------------

 

EXHIBIT B
 
Amended Certificate of Designations of Rights and
Preferences of Preferred Stock Series F of the Company
 
[See attached document]
 
 
B-1

--------------------------------------------------------------------------------

 
 
EXHIBIT C
 
Registration Rights
 
1.           Definitions.
 
1.1           As used in this Exhibit C, the following terms shall have the
meanings:
 
(a)           “Investor” means Subscriber and any permitted transferee or
assignee of Registrable Securities who agrees to become bound by all of the
terms and provisions of this Exhibit C and this Subscription Agreement.
 
(b)           “Person” means any individual, partnership, corporation, limited
liability company, joint stock company, association, trust, unincorporated
organization, or a government agency or political subdivision thereof.
 
(c)           “Prospectus” means the prospectus (including any preliminary
prospectus and/or any final prospectus filed pursuant to Rule 424(b) under the
Securities Act and any prospectus that discloses information previously omitted
from a prospectus filed as part of an effective registration statement in
reliance on Rule 430A under the Securities Act) included in the Registration
Statement, as amended or supplemented by any prospectus supplement with respect
to the terms of the offering of any portion of the Registrable Securities
covered by the Registration Statement and by all other amendments and
supplements to such prospectus, including all material incorporated by reference
in such prospectus and all documents filed after the date of such prospectus by
the Company under the Exchange Act and incorporated by reference therein.
 
(d)           “Public Offering” means an offer registered with the Commission
and the appropriate state securities commissions by the Company of its Common
Stock and made pursuant to the Securities Act.
 
(e)           “Registrable Securities” means the Underlying Shares; provided,
however, that an Underlying Share shall cease to be a Registrable Security for
purposes of this Exhibit C when it no longer is a Restricted Security.
 
(f)           “Registration Statement” means a registration statement of the
Company filed on Form S-3 under the Securities Act providing for the
registration of, and the sale on a continuous or delayed basis by the holders
of, all of the Registrable Securities pursuant to Rule 415 under the Securities
Act, including the Prospectus contained therein and forming a part thereof, any
amendments to such registration statement and supplements to such Prospectus,
and all exhibits and other material incorporated by reference in such
registration statement and Prospectus.  In the event that Form S-3 is
unavailable for such a registration, the Company shall use such other form as is
available for such a registration.
 
(g)           “Restricted Security” means any Underlying Share except any that
(i) have been registered pursuant to an effective registration statement under
the Securities Act and sold in a manner contemplated by the prospectus included
in such registration statement, (ii) have been transferred in compliance with
the resale provisions of Rule 144 under the Securities Act (or any successor
provision thereto) or is transferable pursuant to paragraph (k) of Rule 144
under the Securities Act (or any successor provision thereto), or (iii)
otherwise has been transferred and are not subject to transfer restrictions
under the Securities Act.
 
1.2           All capitalized terms used and not defined herein have the
respective meaning assigned to them in the Subscription Agreement.
 
 
C-1

--------------------------------------------------------------------------------

 

2.           Registration.
 
2.1           Piggyback Registration Rights.
 
(a)           If the Company proposes to register any shares of Common Stock
(other than a registration (A) on Form S-8 or S-4 or any successor or similar
forms, (B) relating to Common Stock issuable upon exercise of employee or
consultant share options or in connection with any employee benefit or similar
plan of the Company or (C) in connection with a direct or indirect acquisition
by the Company of another Person or any transaction with respect to which Rule
145 (or any successor provision) under the Securities Act applies), whether or
not for sale for its own account, it will each such time, give prompt written
notice at least 20 days prior to the anticipated filing date of the registration
statement relating to such registration to the Investors, which notice shall set
forth such Investors’ rights under this Section 2.1 and shall offer the
Investors the opportunity to include in such registration statement such number
of Registrable Securities as the Investors may request.  Upon the written
request of an Investor made within 10 days after the receipt of notice from the
Company (which request shall specify the number of Registrable Securities
intended to be disposed of by such Investors), the Company will use its best
efforts to effect the registration under the Securities Act of all Registrable
Securities that the Company has been so requested to register by the Investors,
to the extent requisite to permit the disposition of the Registrable Securities
to be so registered; provided, however, that (A) if such registration involves a
Public Offering, the Investors must sell their Registrable Securities to the
underwriters on the same terms and conditions as apply to the Company and (B)
if, at any time after giving written notice of its intention to register any
Registrable Securities pursuant to this Section 2.1 and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such Registrable
Securities, the Company shall give written notice to the Investors and,
thereupon, shall be relieved of its obligation to register any Registrable
Securities in connection with such registration.
 
(b)           If a registration pursuant to this Section 2.1 involves a Public
Offering and the managing underwriter thereof advises the Company that, in its
view, the number of Common Stock, if any, or other Common Stock that the Company
and the Investors intend to include in such registration exceeds the largest
number of Common Stock (including any other Common Stock or warrants of the
Company) that can be sold without having an adverse effect on such Public
Offering (the “Maximum Offering Size”), the Company will include in such
registration only that number of Common Stock which does not exceed the Maximum
Offering Size, in the following order of priorities: (1) first, all securities
the Company proposes to sell for its own account, (2) second, up to the full
number of securities proposed to be registered for the account of the holders of
securities entitled to inclusion of their securities in the Registration
Statement by reason of demand registration rights, and (3) third, the securities
requested to be registered by other holders of securities entitled to
participate in the registration, drawn from them pro-rata based on the number of
shares each has requested to be included in such registration.
 
(c)           If as a result of the proration provisions of this Section 2.1(b),
the Investors are not entitled to include all such Registrable Securities in
such registration, such Investors may elect to withdraw their request to include
any Registrable Securities in such registration.
 
(d)           Notwithstanding the foregoing, the Company shall have no
obligations under this Section 2.1 hereof at any time that such Registrable
Securities are the subject of an effective registration statement.
 
3.           Obligations of the Investors.  In connection with the registration
of the Registrable Securities, the Investors shall have the following
obligations, which obligations shall be several and not joint:
 
3.1           Prior to the first anticipated filing date of the Registration
Statement under Section 2.1 hereof, the Company shall provide the Investors with
a draft of the Registration Statement, including such information about the
Investor as has been provided in the Questionnaire completed by the Investor,
together with whatever confirmations, certificates or consents as may be
reasonably requested by the Company.  In connection with any other Registration
Statement including the Investors, it shall be a condition precedent to the
obligations of the Company to complete the registration pursuant to this Exhibit
C with respect to the Registrable Securities of a particular Investor that such
Investor shall furnish to the Company such information regarding itself, the
Registrable Securities held by it and the intended method of disposition of the
Registrable Securities held by it as shall be reasonably required to effect the
registration of such Registrable Securities and shall execute such documents in
connection with such registration as the Company may reasonably request.  At
least ten business days prior to the first anticipated filing date of the
Registration Statement, the Company shall notify each Investor of the
information the Company requires from each such Investor (the “Requested
Information”) if such Investor elects to have any of its Registrable Securities
included in the Registration Statement.  If at least four business days prior to
the anticipated filing date the Company has not received the Requested
Information from an Investor (a “Non-Responsive Investor”), then the Company
shall send such Non-Responsive Investor a reminder of such information
request.  If at least two business days prior to the anticipated filing date the
Company still has not received the Requested Information from such
Non-Responsive Investor, then the Company may file the Registration Statement
without including Registrable Securities of such Non-Responsive
Investor.  However, promptly upon receipt of the Requested Information, and at
the expense of the Non-Responsive Investor, the Company shall file such
amendment(s) to the Registration Statement as may be necessary to include
therein the Registrable Securities of the Non-Responsive Investor.
 
 
C-2

--------------------------------------------------------------------------------

 

3.2           Each Investor by its acceptance of the Registrable Securities
agrees to cooperate with the Company in connection with the preparation and
filing of the Registration Statement hereunder, unless such Investor has
notified the Company in writing of its election to exclude all of its
Registrable Securities from the Registration Statement.
 
4.           Assignment.  Subject to the last sentence of this paragraph, in the
event there is not an effective Registration Statement covering the Registrable
Securities, the rights to have the Company register Registrable Securities
pursuant to this Exhibit C may be assigned or transferred without the prior
written consent of the Company.  Additionally, subject to the last sentence of
this paragraph, consent of the Company shall not be required with respect to any
assignment or transfer of Registrable Securities to an affiliate of Investor,
including for this purpose if Investor is an investment company, any fund or
account advised by Investor’s investment adviser or any affiliate thereof and if
the Investor is a partnership, any partner thereof.  In the event of any such
assignment or transfer by the Investors to any permitted transferee of all or
any portion of such Registrable Securities such transfer will be allowed only
if: (a) the Investor agrees in writing with the transferee or assignee to assign
such rights, and a copy of such agreement is furnished to the Company within a
reasonable time after such assignment, (b) the Company is, within a reasonable
time after such transfer or assignment, furnished with written notice of (i) the
name and address of such transferee or assignee and (ii) the securities with
respect to which such registration rights are being transferred or assigned, (c)
immediately following such transfer or assignment, the securities so transferred
or assigned to the transferee or assignee constitute Restricted Securities, and
(d) at or before the time the Company received the written notice contemplated
by clause (b) of this sentence the transferee or assignee agrees in writing with
the Company to be bound by all of the provisions contained herein.
 
 
C-3

--------------------------------------------------------------------------------

 

SCHEDULE 4.1(d)
 
Note:  The Company effectuated a 1:10 reverse stock split effective May 14,
2009.  The below share numbers  reflect such reverse stock split, and include
the issuances of shares of Series F Preferred Stock and Warrants in the Offering
to date.
 
Common Stock
 
-           28,854,510 shares are issued and outstanding
 
Warrants
 
-           13,464,985 underlying shares of Common Stock
 
Incentive Stock Options
 
-           4,181,438 underlying shares of Common Stock
 
Preferred Stock
 
-           7,300,000 shares of Common Stock underlying the Series F Preferred
Stock
 
Convertible Debt
 
Munoz           $50,000           Convertible
Notes               @$1.20   =             41,667 underlying shares
 
*Note:     The underlying shares of the Convertible Debt have been included in
the above referenced number of issued and outstanding shares of Common Stock.
 
 
S-4.1(d) - 1

--------------------------------------------------------------------------------

 

SCHEDULE 4.1(e)
 
Patents and Patents Pending
 
File No.
  
Ctry
  
Short Title
  
Application / Patent No.
  
Ap Date
  
Issue Date
                     
1970-0001
 
US
 
DMTR
 
11/078059 / 7,460,480
 
3/11/05
 
12/2/08
                     
1970-0001-CA
 
CA
 
DMTR
 
2,559,891
 
3/11/05
                         
1970-0001-EP
 
EP
 
DMTR
 
5725432.8 / EP1733492
 
3/11/05
 
12/2/08
                     
1970-0001-C
 
US
 
MGT
 
12/262/892
 
10/31/08
                         
1970-0001-WO
 
WO
 
COM
 
PCT/US2005/08244
 
3/11/05
                         
1970-0002
 
US
 
IP Share
 
11/202,050
 
8/11/05
                         
1970-0002-CA
 
CA
 
IP Share
 
2,577,806
 
8/16/05
                         
1970-0002-EP
 
EP
 
IP Share
 
5805070.9 / EP1779255
 
8/16/05
                         
1970-0002-WO
 
WO
 
IP Share
 
PCT/US200529324
 
8/16/05
                         
1970-0003
 
US
 
Client Server
 
11/043,680
 
1/26/05
                         
1970-0003-WO
 
WO
 
Client Server
 
PCT/US2005/03557
 
1/26/05
                         
1970-0005-C
 
US
 
MEM LTD PRO
 
10/613,656
 
7/03/03
                         
1970-0005-CA
 
CA
 
MEM LTD PRO
 
2,494,980
 
7/03/03
                         
1970-0005-EP
 
EP
 
MEM LTD PRO
 
3763277.5 / EP1527561
 
7/03/03
                         
1970-0005-WO
 
WO
 
MEM LTD PRO
 
PCT/US2003/21190
 
7/03/03
                         
1970-0006
 
US
 
Cellular Bridge
 
10/624,433
 
7/22/03
                         
1970-0006-WO
 
WO
 
Cellular Bridge
 
PCT/US2004/21463
 
7/02/07
                         
1970-010P
 
US
 
MGT
 
61/014,324
 
12/17/07
   
1970-010-WO
 
WO
 
MGT
 
PCT/US2008/012317
 
10/30/08
                         
1970-010
 
US
 
MGT
 
12/098,947
 
4/07/08
                         
1970-011P
 
US
 
IP&SMS Calls
 
61/089,097
 
8/15/08
   

 
 
S-4.1(e) - 1

--------------------------------------------------------------------------------

 

Licensed Patents - Worldwide
 
File No.
  
Ctry
  
Short Title
  
Application / Patent No.
  
Ap Date
  
Issue Date
                         
US
 
VSAM
 
10/972,726 / 7,336,654
 
10/25/04
 
2/26/08
   
US
 
E-Funds TSF
 
09/501,874 / 7,120,606
 
2/10/00
 
10/10/06
                         
US
 
DRM Packets
 
09/981,358 / 7,343,349
 
10/15/01
 
3/11/08

 
Registered Trademarks


i2Telecom®
GlobalTalk®
VoiceStick®
InternetTalker®


Trademarks Pending


MyGlobalTalk™
LeadTray™
U-Wireless™
YourWireless™
MyMobileBridge™
ThirdNetwork™
LiveWidget™

 
S-4.1(e) - 2

--------------------------------------------------------------------------------

 